DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
Response to Arguments
Applicant’s remarks and amendments filed on 01/11/2021 have been fully considered.
Regarding arguments directed to the rejections over prior art, Applicant first argues that Van der Werff does not teach the article as claimed in newly claim 1. This is found persuasive.
The previous rejections over Van der Werff have been withdrawn. Although Van der Werff is still relied upon in the rejection of claim 4, Van der Werff is only used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention.
Secondly, Applicant argues that Isaacson does not teach the newly amended claim 1 and 27 limitation of a biaxially expanded PPX article. This is not found persuasive for the following reasons:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Isaacson is not used to teach the limitation regarding biaxial expansion. Instead, Brant is used to teach biaxial expansion as stated in the grounds of rejection below. 
Furthermore, in response to applicant's assertion that uniaxial and biaxial membranes exhibit different properties, it is noted that the features upon which applicant relies (i.e., specific properties exhibited by biaxial membranes and not exhibited by uniaxial membranes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Any such specific properties can be recited in the present claims to help distinguish over the prior art of record.
Thirdly, Applicant argues that Isaacson does not teach or suggest a PPX article as claimed in claim 1, specifically that it is not obvious to one reading Isaacson that porosity could be introduced to the PPX itself. This is not found persuasive for the following reasons:
As discussed in the grounds of rejection below, Isaacson is directed to a porous article comprising a PPX coating. Porosity is a key feature of Isaacson’s article and thus it would be obvious to one of ordinary skill in the art that with this coating Isaacson’s article is porous. Therefore, the PPX coating must be porous to maintain a porous article. Although Isaacson discusses quantitative density values of the article, density can be reasonably correlated to the porosity of the article. Isaacson teaches the resultant porous films have an apparent density lower than the density of the materials from which it was formed, including values 
Applicant argues that neither Brant nor Penneck cure the alleged deficiencies of Isaacson and Van der Werff regarding claims 1 and 27. This is not found persuasive for the following reason:
Penneck is not utilized in the rejection for claim 1 or claim 27. While Penneck is now used in the rejection of claim 30, note that while Penneck does not disclose all the features of the present claimed invention, Penneck is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. Penneck teaches that it is well known and well within the ability of one of ordinary skill in the art to use insulation materials (that include ethylene homopolymers, polyesters, polyamides, polyimides, polytetrafluoroethylene, etc.) for substrates as discussed in the grounds of rejection below (col. 10 lines 15-24).
While Brant is now used in the rejection for claim 27, note that while Brant does not disclose all the features of the present claimed invention, Brant is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. Brant teaches that it is well known and well within the ability of one of ordinary skill in the art to biaxially expand (stretch) the PPX article as discussed in the grounds of rejection below.
Claim Objections
Claim 46 is objected to because of the following informalities:  
	Claim 46 recites the phrase “wherein the biaxially expanded porous PPX membrane an expansion temperature is from.” Which should instead recite “wherein the biaxially expanded porous PPX membrane has an expansion temperature of .  
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites the limitation "said polyparaxylylene" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to all polyparaxylylene in the polyparaxylylene article, or if this is referring to only the polyparaxylylene in the biaxially expanded PPX 
	Claim 4 recites the limitation "said polymer" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to all polyparaxylylene polymer in the polyparaxylylene article, or if this is referring to only the polyparaxylylene polymer in the biaxially expanded PPX polymer membrane, or if this is referring to only some combination of polyparaxylylene polymer chains that form the nodes and/or fibrils. For purposes of examination, claim 4 is interpreted as instead reciting “said biaxially expanded PPX polymer membrane comprises a polymer that includes….”
	Claim 28 recites the limitation "said PPX film" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to the PPX polymer article, or if this is referring to the PPX composite structure, or if this is referring to only the porous PPX membrane. For purposes of examination, claim 28 is interpreted as instead reciting “said porous PPX membrane.”
	Claim 30 is indefinite as the recitation of possible elements is not properly claimed in the alternative. Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011). Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a Id. at 1281. See MPEP 2173.05(h). For purposes of examination claim 30 will be interpreted as reciting “said substrate comprises material selected from the group consisting of ePTFE,…, glass and zinc.” Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 6-7, 27-29, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson (US 3,666,517) in view of Brant et al. (US 2011/0236745 A1).
	Regarding claim 1, Isaacson teaches a microporous article (i.e. porous article formed by the deposition of a coating on a precursor film substrate) (abstract, col. 5, lines 8-43). The coating is a vapor deposited polyparaxylylene (PPX) (col. 2, lines 3-10, col. 5, lines 8-43).  The coating is taught to benefit the article by exhibiting a porous, open-celled structure (col. 2, lines 11-20, col. 5, lines 8-43). The article is utilized for applications such as wrappings for electrical conduits, wires, and the like (col. 2, lines 3-5). The polymer materials of the plastic precursor films (i.e. substrate) to which the PPX deposition may be applied are taught to include a wide variety of olefin polymers (col. 6, lines 50-64), among others. Isaacson further teaches embodiments in which the poly(para-xylylene) is deposited on a substrate, heated, and drawn (i.e. expanded) (col. 5, lines 23-44, lines 54-71, claim 1 (d)-(f)). Likewise, Applicant discloses depositing PPX on a substrate, heat soaking the tape to a temperature, and stretching (Spec., Examples 1-14). While Isaacson does not expressly teach the porous article to comprise a microstructure of nodes interconnected by fibrils, wherein the fibrils are oriented along a fibril axis, since the method of making the article of Isaacson is the same as that disclosed, the article of Isaacson would be expected to intrinsically have the claimed structure (being an expanded porous PPX film having a node and fibril microstructure with chains oriented along a fibril axis) absent an objective contrary showing. The examiner acknowledges Applicant’s definition of a membrane to be a PPX polymer film that has been expanded in one or more directions (Spec., Par. 00032). Consequently, the article comprising the stretched film of Isaacson is seen to read on the article comprising an expanded PPX polymer membrane as claimed. Also, Isaacson specifically teaches the films to be used as microporous membranes for dialysis operations (col. 8, lines 55-57). Isaacson further teaches the resultant porous films have an 
	Isaacson does not specifically disclose wherein the expanded PPX polymer membrane is biaxially expanded. 
	Brant teaches a microporous membrane article comprising a vapor deposited PPX polymer formed on or laminated to a microporous polymer membrane substrate (Brant, abstract, Par. 0043).  The article is beneficial as a battery separator film (Brant, abstract). Brant further teaches wherein the membrane article is biaxially stretched (Brant, Par. 0074 and 0080-0081).
	Since both Isaacson and Brant are analogous art as they both teach porous PPX articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Brant to modify Isaacson and biaxially expand (stretch) the PPX polymer membrane of Isaacson. This would allow for improved strength and permeability (Brant, Par. 0030 and 0098).
	Regarding claim 3, modified Isaacson teaches the porous polyparaxylylene article of claim 1, wherein said polyparaxylylene is made from pure di-p-xylylene (i.e. PPX-N) (Isaacson, col. 5, lines 8-13).
	Regarding claim 6, modified Isaacson teaches the porous polyparaxylylene article of claim 1, wherein the PPX coating thickness on the substrate to range from about 0.2 micron up to about 20 microns (Isaacson, col. 2 lines 11-14). Although Isaacson does not expressly teach a range for the substrate film, Example 1 of Isaacson discloses a polypropylene films with thickness of 0.001” (e.g. 25.4 
	Regarding claim 7, modified Isaacson teaches the porous polyparaxylylene article of claim 1, wherein said PPX article can include films (i.e. sheets) (Isaacson, abstract) and tubular films (i.e. tubes) (Isaacson, col. 10, lines 3-9).
	Regarding claim 27, Isaacson teaches a microporous article (i.e. porous article formed by the deposition of a coating on a precursor film substrate) (abstract, col. 5, lines 8-43). The coating is a vapor deposited polyparaxylylene (PPX) (col. 2, lines 3-10, col. 5, lines 8-43).  The coating is taught to benefit the article by exhibiting a porous, open-celled structure (col. 2, lines 11-20, col. 5, lines 8-43). The article is utilized for applications such as wrappings for electrical conduits, wires, and the like (col. 2, lines 3-5). The polymer materials of the plastic precursor films (i.e. substrate) to which the PPX deposition may be applied are taught to include a wide variety of olefin polymers (col. 6, lines 50-64), among others. Isaacson further teaches embodiments in which the poly(para-xylylene) is deposited on a substrate, heated, and drawn (i.e. expanded) (col. 5, lines 23-44, lines 54-71, claim 1 (d)-(f)). Likewise, Applicant discloses depositing PPX on a substrate, heat soaking the tape to a temperature, and stretching (Spec., Examples 1-14). While Isaacson does not expressly teach the porous article to comprise a microstructure of nodes interconnected by fibrils, wherein the fibrils are oriented along a fibril axis, since the method of making the article of Isaacson is the same as that disclosed, the article of Isaacson would be expected to intrinsically have the claimed structure (being an expanded porous PPX film having a node and fibril microstructure with chains oriented along a fibril axis) absent an objective contrary showing. The examiner acknowledges Applicant’s definition of a membrane to be a PPX polymer film that has been expanded in one or more directions (Spec., Par. 00032). Consequently, the article comprising the stretched film of Isaacson is seen to read on the article comprising an expanded PPX polymer membrane as claimed. Also, Isaacson specifically teaches the films to be used as microporous membranes for 
	Isaacson does not specifically disclose wherein the expanded PPX polymer membrane is a removable biaxially expanded PPX polymer membrane. 
	Brant teaches a microporous membrane article comprising a vapor deposited PPX polymer formed on or laminated to a microporous polymer membrane substrate (Brant, abstract, Par. 0043).  The article is beneficial as a battery separator film (Brant, abstract). Brant further teaches wherein the membrane article is biaxially stretched (Brant, Par. 0074 and 0080-0081). Regarding the limitation of the expanded porous PPX membrane being removable, the examiner notes that anything that is put together may also be removed, given enough time, energy, and effort, etc. Furthermore, Brant teaches PPX membranes can be formed separately (such as extruded and stretched as a single membrane) and then laminated onto a substrate (Brant, Par. 0002, 0015-0016, 0042). Thus, the limitation of something 
	Since both Isaacson and Brant are analogous art as they both teach porous PPX articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Brant to modify Isaacson and create the PPX polymer membrane of Isaacson to be a removable biaxially expanded (stretched) PPX polymer membrane. This would allow for improved strength and permeability (Brant, Par. 0030, 0042, and 0098).
	Regarding claim 28, modified Isaacson teaches the porous polyparaxylylene article of claim 27, wherein the PPX coating thickness on the substrate to range from about 0.2 micron up to about 20 microns (Isaacson, col. 2 lines 11-14). Although Isaacson does not expressly teach a range for the substrate film, Example 1 of Isaacson discloses a polypropylene films with thickness of 0.001” (e.g. 25.4 micron) (Isaacson, Col. 7 Lines 50-66).  As such, it would be obvious that the combination of these thicknesses would result in an overall PPX article thickness range that would overlap the claimed range of less than 50 microns, and therefore establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
	Regarding claim 29, modified Isaacson teaches the porous polyparaxylylene article of claim 27, wherein said substrate is taught to include a wide variety of crystalline polymers (Isaacson, col. 6, lines 43-75, col. 7, lines 1-15), all of which are expected to be deformable, as virtually all materials deform to a non-zero extent when acted upon by a force with a reasonable expectation of success (see MPEP 2143).  
	Regarding claim 45, modified Isaacson teaches the porous polyparaxylylene (PPX) polymer article of claim 27, wherein the substrate is an expanded substrate (Brant, Par. 0074 and 0080-0081).
	Regarding claim 46, modified Isaacson teaches the porous polyparaxylylene (PPX) polymer article of claim 27, wherein the biaxially expanded porous PPX membrane has an expansion .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Isaacson (US 3,666,517) in view of Brant et al. (US 2011/0236745 A1) as applied to claim 1 above, further in view of Van der Werff et al. (EP 0349032 A2).
	Regarding claim 4, modified Isaacson teaches all of the elements of the claimed invention as stated above for claim 1. Isaacson does not teach wherein said polymer includes from 0.001 mol.% to 10 mol.% of a comonomer.
	Van der Werff teaches a PPX article, wherein the PPX article is a homopolymer or copolymer, both random and block (i.e. comprising comonomer) of substituted or non-substituted poly(p-xylylene and poly(p-p’dimethylenebiphenyl)  (Van der Werff, Abstract, Col. 2 lines 17-53, col. 5 lines 1-40, col 6 lines 43-57, and col 7 lines 1-4).  While Van der Werff does not expressly teach 0.001 mol% to 10 mol% of comonomer, it is the examiner’s position that any combination of these two (e.g. 0-100 mol%) (i.e. including values within 0.001 mol% to about 10 mol%) would be obvious to one skilled in the art over the disclosure of Van der Werff, absent an objective showing of unexpected results.
	Since both modified Isaacson and Van der Werff are analogous art as they both teach PPX articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Van der Werff to modify modified Isaacson and comprise the polymer of Isaacson with 0.001 mol.% to 10 mol.% of a comonomer. This would allow for a high tensile strength (Van der Werff, Col. 1 Lines 1-2 and Col. 2 Lines 8-24).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Isaacson (US 3,666,517) in view of Brant et al. (US 2011/0236745 A1) as applied to claim 27 above, further in view of Penneck et al. (US 5,209,987).  
	Regarding claim 30, modified Isaacson teaches all of the limitations of the claimed invention as stated above for claim 27. Modified Isaacson further teaches the film being applied to plastic films (i.e. substrates) for applications of insulation material of conduits, wires, and the like (Isaacson, col. 2, lines 3-10). Materials for the substrate include polyolefins such as polyethylene (Isaacson, col. 6, lines 50-64), polyamides, polyesters, etc. (Isaacson, col. 7, lines 10-15).  
	Modified Isaacson does not teach wherein said substrate comprises an expanded polytetrafluoroethylene (ePTFE) membrane, a polytetrafluoroethylene (PTFE) tape, a PTFE membrane, an expanded polytetrafluoroethylene (ePTFE) tape, polyimide, polyamide-imide, silicon, glass and zinc.
	Penneck is in the related filed of wire and cables wherein a coated conductor for an electrical wire or cable is provided (abstract) and in which a layer of polymeric insulation surrounds the conductor (col. 2, lines 3-12).  A list of materials for the insulation layer include ethylene homopolymers, polyesters, polyamides, polyimides, polytetrafluoroethylene, etc. (col. 10 lines 15-24). 
	Since both modified Isaacson and Penneck are analogous art as they both teach insulated wires, It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the teachings of Penneck to modify modified Isaacson and exchange the substrate materials used in Isaacson for those taught Penneck, including polyimides and polytetrafluoroethylene (PTFE), as such are known and obvious equivalents materials used in insulating wires. This would allow for improved insulation of the material (Penneck, col. 9 lines 49-61).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782